DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment, filed on 08/25/2021 has been entered and acknowledged by the Examiner.
Cancellation of claims 18-20 has been entered.
Claims 1-8, 10-12 and 14-17 are pending in the instant application.

Allowable Subject Matter
Claims 1-8, 10-12 and 14-17 are allowed.
The following is an examiner’s statement of reasons for allowance.

	Regarding Claim 1, the references of the Prior Art of record fails to teach orsuggest the combination of the limitations as set forth in Claim 1, and specifically comprising the limitation of “wherein the light-guiding element has a first protruding structure facing the light-guiding plate, the light-adjusting element has a second protruding structure facing the light-guiding plate and the first protruding structure and the second protruding structure extend along different directions” including the remaining limitations.
Examiner Note: Most light guiding elements, as claimed, of the Prior Art, face
away from the light guide plate. The reference of Koike et al (US PG Pub. No.
2006/0133113, previously cited) in figures 4 and 5, discloses a light guiding element
(30) that faces the light guide plate but there is no light adjusting element facing the
opposite side of the light guide plate.

5, a light adjusting element (50) that faces the bottom of the light guide plate and a
motivation exists to combine the two references. However, in doing so, the first and
second protruding structures would not extend in different directions, as claimed.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L RALEIGH whose telephone number is (571)270-3407.  The examiner can normally be reached on M-F 7AM -3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/DONALD L RALEIGH/Primary Examiner, Art Unit 2879